NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



MARISELA PERERA,                               )
                                               )
              Appellant,                       )
                                               )
v.                                             )        Case No. 2D17-361
                                               )
NATIONSTAR MORTGAGE, LLC,                      )
                                               )
              Appellee.                        )
                                               )

Opinion filed November 22, 2017.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Brian D. Keisacker of Rahdert Law, PLLC,
St. Petersburg, for Appellant.

Nancy M. Wallace and Ryan D. O'Connor of
Akerman, LLP, Tallahassee; and William P.
Heller of Akerman, LLP, Fort Lauderdale, for
Appellee.


VILLANTI, Judge.


              Marisela Perera appeals the final judgment of foreclosure entered in favor

of Nationstar Mortgage, LLC, contending that Nationstar failed to prove at trial that its

predecessor-in-interest had standing to bring the foreclosure action when it filed the
initial complaint. Because Nationstar's appellate counsel1 has correctly and

commendably conceded error, we find no need to address the standing issue further.

Accordingly, we reverse the final judgment of foreclosure and remand for entry of an

involuntary dismissal.

             Reversed and remanded for dismissal.



LaROSE, C.J., and LUCAS, J., Concur.




             1
                 Appellate counsel was not trial counsel below.


                                            -2-